OFFICE   OF THE ATTORNEY GENERAL    OF TEXAS
                                AUSTIN




HonoaableWaylor Rurrell
Dirtr$otAttorney
76th JudloialDfrtriot
It. t1eamant,toxa*
Dew   sir:




                                              gulltt to a oh8rge
                                              rlloo la a-murder
                                            wnt, and after hear-
                                           smaa the punlshmellt.
                                                rtnent*soplnlonon

                                        rd by lndlatavmtof
                                        h lndlotmentaoatslnr
                                         vas ooamlttodvlth
                                         trial o? the mm
                                      e aourt to plead @its
                                    the Interventionof a
                                   or vlthoutmallae.
                                  endnnt to waive 8 jury and
                            at’8 plea of guilty to a oharge



          It la ruggestedthat b&ore trial of the oases you
state in open oourt, alao by vrlttenmotion, thnt the svldencre
vi11 not suatalnmurder with mallow aforethoughtend tbat the
State vlshee to abnndon that part of the lndlctment Centr
State  (1913) 152 9. w 635 Cle v State (1913) id’
%‘The     oourt should;oi i0-k              order grMit& the
~0otion.fn thi aonneationve direot your attentionto Sville
V* State, (1929$ 25 3. w. (26) 1098, whereinthe aourt 88
                                                       -xa+
HonOrUble'BaylorRussell,page 2


            'The indictmentcharged that lpmllant did vol-
      untarilykill B. J. Rendrlxby shootinghim with a
             For the ffrst time sinoe the passage of chap-
      !%274, Act8 RegularSession 1927, redefiningthe
      offeasoof nurder~ the point 18 mde thnt vhlle it
      lo su??lolentunder snid act for an ladlotmentfor
      ;Fez,o     ohurge that the lcouseddid voluutarlly
                   thnt in cases vherelnthe state proposrs
      to aik II &lshmsat greaterthaa f5ve JOUS for the
      o??on#e,the lndlotmentshouldallego that    the klll-
      lng was upon ulloe afore thought. . .,
            II
             . . .*
           "Whileour presort rtatute raker murder of
      every voluntarykilling,it 18 also speol?ledf.n
      the statute that in every murder case the oourt
      shall tell the jury that, unless the killingvas::up-
      on malice aforethought,they cannot assess the pun-
      lsbasntns a psrlod longer than flvo years   hence It
      18 plain thnt murder vlthoutmalice aforethought 18
      punlrrhableby imprisonmentfor not less than two nor
      8or@ than five years, vhile murder upon malice aforo-
      thoughtmy be punishedby death or any period o?
      Imprisonmentnot less than tvo yews. In other
      vords, l? the state vlshes to seek a grsaterpenal-
      ty than ?lUe years.beoauseo? the 088a06 0r 8ui00
      aforethought-- aa IndispensableeE meat o? the
      eahancedpenaltyunder the aev statute-- the In-
      dictmentshouldallege that   the killingvas upon
      such ma1100 aforethought,"
          The statutedefinesmurder,V.A.P.C.,Artiole 1256,
481

           “Uhoevar shall voluntarilykill aay person vlth-
      In this State shall be guilty of murder. Rurder
      ahall be dI8tlnguIshed?ron every other 8peolsso?
      homloldeby the abswce of oloumstanoes    vhioh rs-
      duae the offenseto nsgllgsnthorioldbor vhiob ex-
      ouse or juatitythe killing.."
           SSIJalso   Homicide,   22   TAX., P. 572, 4 97, aad P* 628,
1 125, note 16.
           .
     .
                                                                                      410


    BonorableTnylor Rassell,psgs 3


              Your identicalquestionvss before the o;~t~;l~
  pnrte Wagnoa (193@, _125 8. Y. (26) 572, and Bx pa
: 7z9mrT57-B.      Y. (la) 892‘. In those oases the oourt per&ted
   the skte   to lbaadoa- t&t    mrt of the l~otment   vhloh vould
   olassi?y  the felony casm ai a capital offense,   the defendants
11 than waived a Jury aad entered pleas of guilty before the trial
   court vlthout a jury.      The court of e?ltinalAppeals sustaiaod
   the trial eoarts,
                   ra Turks v. Stste   (W?),    165   3.   WO (24)   460,   a*   00
    864,   the   OOt&   Uld:
                   .  it aov appears to bo the settledlav of
           this s~a~a*tht oae lcourod of a felony less than
           capitalmay, undsr his pka of guilty, valve a trial
           by Jury aad his    pualebaent   my be fixed       w tb trial
           judgr,provltlodr(a) the Stat0 latroduooo             ovidmoo
           su??la ientto a h 0 1 1lc o wo dguilty
                              th8                          0s the 0rr~a80
           o&rpd) latl (b) no faots are reoelved in ovldeaoo
           rklng lvldeat the inn00 snoo o? t&     loowed, or
           vhlch  reasonably an& ?airly present such as an ls-
           SW    0sfact.   Unless the facts brlug t&    oase vlth-
           ¶a the rule stated, the trlal judge 18 withoutau-
           thority to render a dud&meat finding the aoanwd
           guilty,beoatue, if the btatr ?alls to shov the guilt
           0s tb loouled, no ooavlotlon can r0110v3 and, if
1          lvldeaoebe reoolved shoving the loouced to be ln-
           aoooat 0s th8 orrense charged, then     the plea 0s guil-
           ty is supplanted by the entry or a plea of not guilty,
           in vhloh event the trlsl    judge 1s vlthout authority
           to deterdam the guilt? of th8 8oOwody"
                                                      Yours wry truly

                                               cz
                                                                 DIvld Wuatoh
                                                                     A8slstsat